Jenney, J.
Dennis F. Carpenter was a member of the insurance class of the Knights of Columbus. There was issued to him on November 7, 1895, a certificate of insurance by which the corporation bound itself to pay to his mother, Catherine Carpenter, a sum not exceeding $1,000 if she were his lawful beneficiary at the time of his death and if the policy were then in force. It was •expressly provided that there should be no liability if the certificate had been surrendered and another issued. The assured reserved the right at any time upon due notice to change the beneficiary named in the certificate.
On October 16, 1906, he married. It is conceded that the •designation of his mother as beneficiary was thereby revoked. See Larkin v. Knights of Columbus, 188 Mass. 22. He separated from his wife in May, 1907, and thereafter lived with his mother and apart from his wife until his death in March, 1919. In October, 1907, he re-designated his mother as beneficiary and in November of that year a new certificate was issued to him, which was in force until his death. Such re-designation was permitted by the constitution of the order.
On the terms of the report no question arises as to the validity of the second policy or as to the beneficiary named in it. Marsh v. American Legion of Honor, 149 Mass. 512. Anthony v. Massachusetts Benefit Association, 158 Mass. 322. The right to revoke the designation of a beneficiary and to appoint another is clear. Kerr v. Crane, 212 Mass. 224, 227. The issuance of the new certificate was not in violation of any obligation restraining or attempting to restrain a change in beneficiary.
The mother is the plaintiff in this action on the new certificate. The defendant admitted its liability and Catherine M. Carpenter, the widow of the assured, is a party claimant.
*289The defendant was incorporated under the laws of Connecticut. Under a statute of that State approved June 27, 1907, the persons who could be designated as beneficiaries were “ heirs, blood relatives, husband, or wife of the member, designated by such member as provided by the constitution and laws of said corporation or determinable by such constitution and laws.” Spec. Laws of Conn. 1907, c. 313. By Spec. Laws of that State of 1917, c. 412, it was further provided that beneficiaries might be named from among the following: “ Wife of the member, relative by blood to the fourth degree,” and others connected by marriage, adoption or dependency. These statutes were in evidence.
The judge found for the plaintiff. This finding must stand unless upon the facts it was unwarranted as a matter of law. The wife contends that the mother is estopped to assert any rights under the certificate. This question is considered on its merits and without regard to any procedural questions. The contention is based upon the fact that in August, 1907, the assured and the claimant had born to them a son who is still living; upon the testimony of the claimant that she had supported herself and the child since her separation from the husband; upon her further testimony that on the occasion of a visit by her to Boston in 1917, her husband informed her that the insurance belonged to her, as .she was the beneficiary named in the certificate, and that upon his death she would receive the amount payable because she had been both mother and father to Ms cMld. This was ten years after the old certificate had been surrendered and the re-designatian of the policy made. There was no evidence that the mother knew of the conversation and there was evidence that she had given her son the money which had been used for the payment of premiums on the policy.
A short answer to this contention might well be made. The judge was not bound to believe the testimony of the wife as to this conversation. But if it be assumed that the conversation took place, it vested in the claimant no right in the policy. The only interest of the assured in the death benefit was a limited power of appointment wMch was exercised in favor of Ms mother. O’Brien v. Massachusetts Catholic Order of Foresters, 220 Mass. 79. A person designated or entitled as a beneficiary has an expectancy wMch on the death of the assured becomes a vested right. Marsh *290v. American Legion of Honor, supra. Anthony v. Massachusetts Benefit Association, supra. Ryan v. Boston Letter Carriers’ Mutual Benefit Association, 222 Mass. 237. There was no agreement between the plaintiff and the claimant creating any right in the-proceeds of the certificate. Nor was there any knowledge on the part of the mother, or act done by her, which renders it inequitable on her part to receive the proceeds. The case is not like Kerr v. Crane, supra. See O’Brien v. Massachusetts Catholic Order of Foresters, supra.
In accordance with the terms of the report judgment is to be entered for the plaintiff for $1,000.

So ordered.